DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments/Response
Please note that any mention of a line number of a claim in this office action refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.
This office action is in response to the amendment of June 22, 2022, which amendment has been ENTERED.  It is noted that claims 5-7 stand CANCELLED, and that claims 10-12 are NEWLY-ADDED.
Applicant’s remarks in the first paragraph on page 5 of the amendment of June 22, 2022 have been noted as to the rewriting of independent claims 1 and 8 to take subject matter that was indicated as allowable in the office action of April 8, 2022.  However, the revision of these independent claims goes beyond incorporating subject matter from dependent claims into the independent claims, so that, new grounds of rejection were necessitated.  For example, please note in independent claim 1 as newly-amended, “displaying on a screen a first representation …” on line 9, where there was not mention of a “screen” in the previous claim listing.  As an additional example, in independent claim 8 as newly-amended, the previous form of independent claim 8 and dependent claim 9 did not mention a “screen” (lines 7 and 15 of new claim 8), or, of a “vehicle diagnostic device” (line 8 of new claim 8).  The new prior art rejections that are necessitated by the amendment of June 22, 2022 are set forth below.

New Rejections Necessitated by the Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of lines 3-5 of independent claim 1 as newly-amended is indefinite and unclear as to how the claimed “memory” on line 4 is “component-internal” (line 4), when it can be “situated on” (line 5) the claimed “component” (line 5).  That is to say, in claim 1, the limitation, “situated on” is contradictory to the limitation “component-internal.”
Overall, newly-added, dependent claim 10 is indefinite and unclear in context as to what is meant by “obtaining, by the vehicle, a wireless update,” in that a “vehicle” in the usual and ordinary sense of the word can not obtain “a wireless update.”
Each of dependent claims 2-4 and 10-12 is unclear, at least, in that it depends from unclear, independent claim 1.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Caspers et al (US 6,651,110 B1), hereinafter Caspers et al (‘110).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of systems for marking items or objects.
Looking, first, to independent claim 1 as newly-amended, Caspers et al (‘110) is plainly directed to a “method” (line 1), noting, for example, the word, “process” in column 13 at line 26, with reference to Figure 14.
As for the first method step in claim 1 of “electronically or electromagnetically reading out, by a multimedia interface or a vehicle diagnostic device, data of a component-internal memory situated on or integrated in a component” (lines 3-5) is partially-met in Caspers et al (‘110) by the reading of data from the “dedicated memory object” that is “embedded” (column 1, lines 47-49) or “integrated” (claim 1, line 5) in a component (column 5, lines 48-51), where the memory contains “data” (claim 1, line 4), noting, for example, column 1, lines 57-67.  The Caspers et al (‘110) memory is read “electronically” by its connection to “monitoring station 18,” for example, please see Figure 1; column 3, lines 53-67; and, column 4, lines 42-50; however, the memory may be read “electromagnetically” by a “wireless” connection, noting, for example, column 6, lines 31-36.  However, Caspers et al (‘110) does not disclose the alternative that the “component-internal memory” could be “situated on” a “component,” nor does it disclose the claim 1 limitations as to the use of “a multimedia interface or a vehicle diagnostic device.”
In independent claim 1, although Caspers et al (‘110) discloses that the “dedicated memory object” is embedded in the “component,” in that the general thrust of Caspers et al (‘110) is the association of the “dedicated memory object” with the “component,” it would have been obvious to one of ordinary skill-in-the-art that the “dedicated memory object” in Caspers et al (‘110) could alternatively be “situated on” the “component” for the advantage of being more readily accessible and easier to situate with the “component,” as opposed to embedding the “dedicated memory object” in the “component.”
Further, in independent claim 1, although Caspers et al (‘110) does not disclose the claimed use of a “multimedia interface,” Caspers et al (‘110) does disclose the use of “interface circuitry” generally (e.g., column 4, lines 19-21), so, it would have been obvious to one of ordinary skill-in-the-art from the general disclosure of “interface circuitry” that any suitable form of “interface circuitry” could be used in Caspers et al (‘110) depending on what is suitable for the intended network.
In addition, independent claim 1, although Caspers et al (‘110) does not disclose the claimed use of a “vehicle diagnostic device,” Caspers et al (‘110) does disclose the use of the “monitoring station 18” in monitoring “operational status and parameters” (column 3, lines 31-36), where the components take “many forms, and include devices for accomplishing many different and varied purposes” (column 3, lines 8-21), so, it would have been obvious to one of ordinary skill-in-the-art that the Caspers et al (‘110) monitoring could be done using a “vehicle diagnostic device” to monitor for diagnostic purposes as one of the many possibilities.
The claim 1 step of “ascertaining at least one code from the data that has been read out of the component-internal memory” (lines 7-8) is met in Caspers et al (‘110) as modified above by the “block data 104” including “code identifying the product itself,” noting, for example, column 7, lines 1-7.
The claim 1 step of “displaying on a screen a first representation of the at least one code” (lines 9-10) is met in Caspers et al (‘110) as modified above by the display of data and images relating to the component identified by a code,” since the data and images would be a “first representation” of the “at least one code,” noting, for example, column 8, lines 39-42 and 57-65 (especially noting the word, “representative” on line 59); and, column 10, lines 33-41.
In that each and every claimed feature of independent claim 1 as newly-amended is plainly present in Caspers et al (‘110) as modified above, independent claim 1 as newly-amended is obvious over Caspers et al (‘110) as modified above.
Now, as for the further limitations of dependent claim 2, in that Caspers et al (‘110) discloses “identifying the product itself” and the “manufacturer” (column 7, lines 1-7), and, in that Caspers et al (‘110) discloses the use of information, such as, “serial numbers” for “sales solicitation” (column 8, lines 2-11), it would have been obvious to one of ordinary skill-in-the-art to include “homologation marking” among the disclosed data in Caspers et al (‘110) for the advantage of ensuring the buyer that the product is genuine and has the necessary approvals.
With respect to the further limitations of dependent claim 3, the limitations as to an “object identifier” is met by Caspers et al (‘110) as applied above to independent claim 1, noting, for example, column 7, lines 1-7.  As for the claim 3 alternative of “an Internet address,” Caspers et al (‘110) discloses “links” associated with the code of a particular component (e.g., column 7, lines 22-29; column 10, lines 18-27), in that these disclosed links direct the user to information on the Internet, it would have been obvious to one of ordinary skill-in-the-art that each link is “an Internet address” associated with code of a particular component.
The further limitations of dependent claim 4 are met by Caspers et al (‘110) as applied above to dependent claim 3 and to independent claim 1, noting, for example, column 9, lines 3-21; and, column 10, lines 18-27 and 33-41.
The remarks with respect to independent claim 8 as newly-amended as substantially those made above with respect to independent claim 1 as newly-amended, in that claim 8 is the apparatus claim corresponding to the method of claim 1.  The screen in claim 8 would be the Caspers et al (‘110) “computer monitor 68,” noting, for example, column 5, lines 21-29.
Next, taking the further limitations of dependent claim 9, in that Caspers et al (‘110) discloses that the Caspers et al (‘110) device could be used for devices of :many forms” (column 3, lines 8-21), it would have been obvious to one of ordinary skill-in-the-art that the Caspers et al (‘110) could have a “control unit” (e.g., “motor controllers” at column 3, line 17), a “sensor,” or a “radar sensor” as the “component” being identified.

Potentially-Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Finality of this Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648